Citation Nr: 1436885	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to March 1978 and from October 1978 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim for entitlement to service connection for depression and anxiety, secondary to his service-connected tinnitus.  

The Board subsequently remanded the case for further development in June 2012.  That development was completed, and the case was returned to the Board for appellate review.

The record shows that the Veteran filed a claim of entitlement to service connection for depression and anxiety.  However, the medical evidence of record indicates that the Veteran may have other psychiatric disorders (e.g. alcohol abuse).  Although not specifically claimed by the Veteran, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to allow for the most favorable review of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reason for remand:  To provide the Veteran with a supplemental VA medical opinion.

Pursuant to the Board's June 2012 remand instructions, the Veteran was provided with a VA mental disorders examination in June 2012.  The examiner provided a diagnosis of alcohol abuse, noting that the Veteran reported drinking daily: approximately 4-5 beers on weeknights and 12-15 beers on Saturday and Sunday.  With regard to the requested opinion about whether the Veteran's mood disorder, diagnosed in August and September 2008, was related to his tinnitus, the examiner stated that the Veteran was not found to meet diagnostic criteria for a mood disorder at this time, and therefore, the question is moot.  

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the VA examiner found that the Veteran did not have symptoms which met the diagnostic criteria for a mood disorder at the time of the June 2012 examination, a disability which resolves during the appeal period (becomes asymptomatic) may still be subject to service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  On remand, a supplemental medical opinion should be provided which clarifies whether the Veteran's symptoms met the DSM-IV criteria for mood disorder at any time during the appeal period, and if so, a supplemental nexus opinion should be included with the report.  

Additionally, although the VA examiner provided a diagnosis of alcohol abuse, no opinion was provided with regard to whether this disorder was caused or aggravated by the Veteran's service-connected tinnitus.  Although service connection is precluded for primary alcohol abuse and for secondary disabilities resulting from primary alcohol abuse, service connection is appropriate if alcohol abuse is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001); 38 U.S.C.A. § 1110.  In a September 2012 letter, the Veteran appears to indicate that his alcohol abuse is related to his tinnitus.  Therefore, on remand, a supplemental opinion should be sought regarding the etiology of the Veteran's alcohol abuse.     

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to the psychologist who conducted the June 2012 VA examination, or if unavailable, to another suitably-qualified medical professional, for a supplemental opinion with regard to the Veteran's acquired psychiatric disorder(s). The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a.  Whether it is at least as likely as not that the Veteran had a mood disorder which meets DSM-IV criteria at any time during the appeal period (from June 2008 to the present).  The examiner is advised that VA mental health clinic notes from August 2008 to October 2008 include an Axis I diagnosis of mood disorder, NOS.  The examiner is further advised that a disability which resolves during the appeal period may still be subject to service connection, and an opinion which only addresses the current severity of the Veteran's symptoms will be inadequate.

If the above question is answered in the affirmative (that it is at least as likely as not that the Veteran had a mood disorder during the appeal period), the examiner should provide an opinion on  the following:

i.  Whether it is at least as likely as not that the Veteran's mood disorder arose during, or is otherwise related to an incident of military service; 

ii.  Whether it is at least as likely as not that the Veteran's mood disorder was caused by the Veteran's service-connected tinnitus; 

iii.  Whether it is at least as likely as not that the Veteran's mood disorder was aggravated by the Veteran's service-connected tinnitus.
  
b.  Whether it is at least as likely as not that the Veteran's diagnosed alcohol abuse disorder was caused by his service-connected tinnitus.

c.  Whether it is at least as likely as not that the Veteran's alcohol abuse disorder was aggravated by his service-connected tinnitus.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical report(s) to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

3.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



